DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9, and 17 have been amended. Claim 21 has been added. Claims 1-21 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous 35 U.S.C. § 101 rejection of Claims 1-20 has been withdrawn.

Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 9, 13, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bengea et al. (US 2017/0314800 A1 –hereinafter Bengea) in view of Wang (NPL: "Water flow rate models based on the pipe resistance and pressure difference in multiple parallel chiller systems" [online]. February 5, 2014- hereinafter Wang).
Regarding claim 1, Bengea teaches a controller for an energy plant including heating, ventilation, air conditioning (HVAC) devices (see [0015]; Bengea: “building HVAC control and diagnostic systems, or cooling and heating plant”), the controller comprising:
a processing circuit comprising a processor and memory storing instructions executed by the processor (see [0018]; Bengea: “a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs”), the processing circuit configured to: 
determine flow rates of gas or liquid through a plurality of the HVAC devices of the energy plant (see [0016]; Bengea: “The control systems include control variables such as water (cold and hot) flow volume rates, air flow volume rates.” See [0037]; Bengea: “Sensor data level 530 includes various sources of data such as heating/cooling plant data 532, building AHU/VAV data 534 … Heating/cooling plant data 532 may include … air and water flow rates…; building AHU/VAV data 534 may include air and water flow rates…” That is, the air and water flow rates are determined through HVAC devices of the plant) 
use the flow rates and a constraint (see [0036]; Bengea: “component constraints module 522, which includes component operational constraints (actuator ranges, maximum electrical and thermal power levels, temperatures, etc.)”. See [0042]; Bengea: “The process includes gathering of individual requirements and constraints of the HVAC system and building sub-systems and automatically generating an overall, optimal test plan. The process then executes the functional test using electronic overrides of actuators, setpoints, and sensor values.” See [0037]; Bengea: “Sensor data level 530 includes various sources of data such as heating/cooling plant data 532, building AHU/VAV data 534 … Heating/cooling plant data 532 may include … air and water flow rates…; building AHU/VAV data 534 may include air and water flow rates…” That is, the sensor values comprises air and water flow rates.) (see Fig. 5 and [0036]; Bengea: “optimization algorithm module 524, which generates values of the HVAC actuators and set points by solving an optimization problem formulation which includes the mentioned models, constraints, weather and occupancy forecasts, and control objectives”. See [0039]; Bengea: “If component faults are detected, a signal indicative of the component fault is sent to model predictive control module 514, which then determines new operational set points or parameters for controllers at the subsystem control level 540”. See [0040]; Bengea: That is, the sensors values (flow rates) and constraints are used to determine operational set points or parameters for controllers at the subsystem control level.), the candidate set of operating parameters predicted to result (see [0042]; Bengea: “The process includes gathering of individual requirements and constraints of the HVAC system and building sub-systems and automatically generating an overall, optimal test plan.” See [0040]; Bengea: “The operating change is maximized by generating inputs (temperature, airflow, actuator positions, etc.) with ranges that span the entire range of each input, which ensures that the system response is generated in a large number of representative operational scenarios, which facilitate accurate parameter estimates. At step 304, operating parameters of the system/components are varied based on the generated inputs to excite the overall HVAC system into a wide range of operating conditions.” See [0032]; Bengea: “module 206 utilizes the model to predict outputs of the HVAC system and/or components. The estimated outputs (along with actual measured outputs) may then be used with adaptive control module 208.” That is, the model using inputs (temperature, airflow, actuator positions, etc.) to predict outputs of the HVAC system/components.) 
operate the energy plant according to the candidate set of operating parameters by controlling, the plurality of the HVAC devices to produce the outputs using the target thermodynamic states indicated by the candidate set of operating parameters (see [0021]; Bengea: “In advanced building automation system 10, the higher supervisory level controller 22 is implemented to generate set points for all HVAC actuator control loops. Controller 22 includes schedules based on which set points are generated. For example, when ambient outdoor temperature and humidity are within predetermined ranges, controller 22 may set a schedule where the supply temperature values are set to a specific value.”).
However, Bengea does not explicitly teach: …flow rates of gas or liquid through a plurality of the HVAC devices of the energy plant connected in parallel with each other in a branch such that outputs of the plurality of the HVAC devices combine to form a combined output of the branch; ... on the combined output of the branch ...; … in the combined output of the branch…; … on the combined output of the branch when the outputs of the plurality of the HVAC devices combine according to the flow rates to form the combined output of the branch.
Wang from the same or similar field of endeavor teaches:
…flow rates of gas or liquid through a plurality of the HVAC devices of the energy plant connected in parallel with each other in a branch (see Fig. 1 and page 183, left column; Wang teaches all the chillers are in parallel operating modes. The  such that outputs of the plurality of the HVAC devices combine to form a combined output of the branch (see page 185, left column; Wang teaches chilled water flowing through the three parallel chillers. See Fig.1 and page 181, left column; Wang teaches multiple parallel chillers are usually used to supply adequate and flexible cooling loads to meet the requirements of air conditioning. Therefore, the cooling loads reads on 'a combined output of the branch'); 
... on the combined output of the branch ... (see page 183, column; Wang teaches a comparison between the experimental data and the modeling results is presented. As such, this study presents a novel method of obtaining the water flow rates of multiple parallel chillers, which can further be used to investigate the energy efficiency of each chiller and the cooling load distribution in the parallel chillers);
… in the combined output of the branch… (see page 183, column; Wang teaches a comparison between the experimental data and the modeling results is presented. As such, this study presents a novel method of obtaining the water flow rates of multiple parallel chillers, which can further be used to investigate the energy efficiency of each chiller and the cooling load distribution in the parallel chillers);
… on the combined output of the branch (see page 183, column; Wang teaches a comparison between the experimental data and the modeling results is presented. As such, this study presents a novel method of obtaining the water flow rates of multiple parallel chillers, which can further be used to investigate the energy efficiency of each chiller and the cooling load distribution in the parallel chillers) when the outputs of the plurality of the HVAC devices combine according to the flow rates to form the combined output of the branch (see page 185, left column; Wang teaches chilled water flowing through the three parallel chillers. See Fig.1 and page 181, left column; Wang teaches multiple parallel chillers are usually used to supply adequate and flexible cooling loads to meet the requirements of air conditioning. Therefore, the cooling loads reads on 'a combined output of the branch');
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bengea to include Wang’s features of flow rates of gas or liquid through a plurality of the HVAC devices of the energy plant connected in parallel with each other in a branch such that outputs of the plurality of the HVAC devices combine to form a combined output of the branch; ... on the combined output of the branch ...; … in the combined output of the branch…; … on the combined output of the branch when the outputs of the plurality of the HVAC devices combine according to the flow rates to form the combined output of the branch. Doing so would obtain the actual flow rate of chilled water flowing through each chiller in a cooling plant with multiple parallel chillers to improve the efficiency of air conditioning systems in order to minimize monetary cost.

	Regarding to Claim 5, the combination of Begea and Wang teaches the limitations as described in claim 1, Wang further teaches wherein determining the flow rates through the plurality of the HVAC devices comprises:
obtaining hydraulic resistance values for the plurality of the HVAC devices (see page 185, left column; Wang teaches predetermining the resistance coefficients z01, Sz1, Sz2, Sz3. See page 182, left column; Wang teaches Szx is resistance coefficient of the chilled water branch pipe of x chiller(s) in Fig.
1); and
calculating, for each HVAC device of the plurality of the HVAC devices, a flow rate ratio based on a hydraulic resistance value for the HVAC device and a
summation of the hydraulic resistance values for the plurality of the HVAC devices (see page 185, left column; Wang teaches equation (11b) Sz3Q23= Sz123Q2123 where Sz3 is the resistance coefficients (hydraulic resistance values), Q3 is the partial flow rate, Sz123 is the total equivalent parallel resistance coefficient of pipe MN consisting of the three chillers, Q123 is the total flow rate of chilled water flowing through the three chillers. Therefore, the ratio of the flow rate based on the resistance coefficients and the total (sum) equivalent parallel resistance coefficient).
The same motivation to combine Bengea and Wang set forth for Claim 1 equally applies to Claim 5.

Regarding claim 9, Bengea teaches a method for an energy plant including heating, ventilation, air conditioning (HVAC) devices, the method including:
determining flow rates of gas or liquid through a plurality of the HVAC devices of the energy plant (see [0016]; Bengea: “The control systems include control variables such as water (cold and hot) flow volume rates, air flow volume rates.” See [0037]; Bengea: “Sensor data level 530 includes various sources of data such as heating/cooling plant data 532, building AHU/VAV data 534 … Heating/cooling plant data 532 may include … air and water flow rates…; building AHU/VAV data 534 may That is, the air and water flow rates are determined through HVAC devices of the plant) 
using the flow rates and a constraint (see [0036]; Bengea: “component constraints module 522, which includes component operational constraints (actuator ranges, maximum electrical and thermal power levels, temperatures, etc.)”. See [0042]; Bengea: “The process includes gathering of individual requirements and constraints of the HVAC system and building sub-systems and automatically generating an overall, optimal test plan. The process then executes the functional test using electronic overrides of actuators, setpoints, and sensor values.” See [0037]; Bengea: “Sensor data level 530 includes various sources of data such as heating/cooling plant data 532, building AHU/VAV data 534 … Heating/cooling plant data 532 may include … air and water flow rates…; building AHU/VAV data 534 may include air and water flow rates…” That is, the sensor values comprises air and water flow rates.) (see Fig. 5 and [0036]; Bengea: “optimization algorithm module 524, which generates values of the HVAC actuators and set points by solving an optimization problem formulation which includes the mentioned models, constraints, weather and occupancy forecasts, and control objectives”. See [0039]; Bengea: “If component faults are detected, a signal indicative of the component fault is sent to model predictive control module 514, which then determines new operational set points That is, the sensors values (flow rates) and constraints are used to determine operational set points or parameters for controllers at the subsystem control level.), the candidate set of operating parameters predicted to result (see [0042]; Bengea: “The process includes gathering of individual requirements and constraints of the HVAC system and building sub-systems and automatically generating an overall, optimal test plan.” See [0040]; Bengea: “The operating change is maximized by generating inputs (temperature, airflow, actuator positions, etc.) with ranges that span the entire range of each input, which ensures that the system response is generated in a large number of representative operational scenarios, which facilitate accurate parameter estimates. At step 304, operating parameters of the system/components are varied based on the generated inputs to excite the overall HVAC system into a wide range of operating conditions.” See [0032]; Bengea: “module 206 utilizes the model to predict outputs of the HVAC system and/or components. The estimated outputs (along with actual measured outputs) may then be used with adaptive control module 208.” That is, the model using inputs (temperature, airflow, actuator positions, etc.) to predict outputs of the HVAC system/components.) 
operating the energy plant according to the candidate set of operating parameters by controlling, the plurality of the HVAC devices to produce the outputs using the target thermodynamic states indicated by the candidate set of operating parameters (see [0021]; Bengea: “In advanced building automation system 10, the higher supervisory level controller 22 is implemented to generate set points for all HVAC actuator control loops. Controller 22 includes schedules based on which set points are generated. For example, when ambient outdoor temperature and humidity are within predetermined ranges, controller 22 may set a schedule where the supply temperature values are set to a specific value.”).
However, Bengea does not explicitly teach: …flow rates of gas or liquid through a plurality of the HVAC devices of the energy plant connected in parallel with each other in a branch such that outputs of the plurality of the HVAC devices combine to form a combined output of the branch; ... on the combined output of the branch ...; … in the combined output of the branch…; … on the combined output of the branch when the outputs of the plurality of the HVAC devices combine according to the flow rates to form the combined output of the branch.
Wang from the same or similar field of endeavor teaches:
…flow rates of gas or liquid through a plurality of the HVAC devices of the energy plant connected in parallel with each other in a branch (see Fig. 1 and page  such that outputs of the plurality of the HVAC devices combine to form a combined output of the branch (see page 185, left column; Wang teaches chilled water flowing through the three parallel chillers. See Fig.1 and page 181, left column; Wang teaches multiple parallel chillers are usually used to supply adequate and flexible cooling loads to meet the requirements of air conditioning. Therefore, the cooling loads reads on 'a combined output of the branch'); 
... on the combined output of the branch ... (see page 183, column; Wang teaches a comparison between the experimental data and the modeling results is presented. As such, this study presents a novel method of obtaining the water flow rates of multiple parallel chillers, which can further be used to investigate the energy efficiency of each chiller and the cooling load distribution in the parallel chillers);
… in the combined output of the branch… (see page 183, column; Wang teaches a comparison between the experimental data and the modeling results is presented. As such, this study presents a novel method of obtaining the water flow rates of multiple parallel chillers, which can further be used to investigate the energy efficiency of each chiller and the cooling load distribution in the parallel chillers);
… on the combined output of the branch (see page 183, column; Wang teaches a comparison between the experimental data and the modeling results is presented. As such, this study presents a novel method of obtaining the water flow rates of multiple parallel chillers, which can further be used to investigate the energy when the outputs of the plurality of the HVAC devices combine according to the flow rates to form the combined output of the branch (see page 185, left column; Wang teaches chilled water flowing through the three parallel chillers. See Fig.1 and page 181, left column; Wang teaches multiple parallel chillers are usually used to supply adequate and flexible cooling loads to meet the requirements of air conditioning. Therefore, the cooling loads reads on 'a combined output of the branch');
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bengea to include Wang’s features of flow rates of gas or liquid through a plurality of the HVAC devices of the energy plant connected in parallel with each other in a branch such that outputs of the plurality of the HVAC devices combine to form a combined output of the branch; ... on the combined output of the branch ...; … in the combined output of the branch…; … on the combined output of the branch when the outputs of the plurality of the HVAC devices combine according to the flow rates to form the combined output of the branch. Doing so would obtain the actual flow rate of chilled water flowing through each chiller in a cooling plant with multiple parallel chillers to improve the efficiency of air conditioning systems in order to minimize monetary cost.

Regarding to Claim 13, the limitations in this claim is taught by the combination of Bengea and Wang as discussed connection with claim 5.

Regarding claim 17, Bengea teaches a non-transitory computer readable medium storing instructions when executed by a processor cause the processor to:
determine, (see [0016]; Bengea: “The control systems include control variables such as water (cold and hot) flow volume rates, air flow volume rates.” See [0037]; Bengea: “Sensor data level 530 includes various sources of data such as heating/cooling plant data 532, building AHU/VAV data 534 … Heating/cooling plant data 532 may include … air and water flow rates…; building AHU/VAV data 534 may include air and water flow rates…” That is, the air and water flow rates are determined through HVAC devices of the plant) 
use the flow rate ratios of the plurality of HVAC devices and a constraint (see [0036]; Bengea: “component constraints module 522, which includes component operational constraints (actuator ranges, maximum electrical and thermal power levels, temperatures, etc.)”. See [0042]; Bengea: “The process includes gathering of individual requirements and constraints of the HVAC system and building sub-systems and automatically generating an overall, optimal test plan. The process then executes the functional test using electronic overrides of actuators, setpoints, and sensor values.” See [0037]; Bengea: “Sensor data level 530 includes various sources of data such as That is, the sensor values comprises air and water flow rates.) (see Fig. 5 and [0036]; Bengea: “optimization algorithm module 524, which generates values of the HVAC actuators and set points by solving an optimization problem formulation which includes the mentioned models, constraints, weather and occupancy forecasts, and control objectives”. See [0039]; Bengea: “If component faults are detected, a signal indicative of the component fault is sent to model predictive control module 514, which then determines new operational set points or parameters for controllers at the subsystem control level 540”. See [0040]; Bengea: “The operating change is maximized by generating inputs (temperature, airflow, actuator positions, etc.) with ranges that span the entire range of each input, which ensures that the system response is generated in a large number of representative operational scenarios, which facilitate accurate parameter estimates.” See [0016]; Bengea: “The HVAC control systems utilize measurements from various sensors to generate airflow and temperature levels that provide a desired occupant comfort.” That is, the sensors values (flow rates) and constraints are used to determine operational set points or parameters for controllers at the subsystem control level.), the candidate set of operating parameters predicted to result (see [0042]; Bengea: “The process includes gathering of individual That is, the model using inputs (temperature, airflow, actuator positions, etc.) to predict outputs of the HVAC system/components.) 
operate the energy plant according to the candidate set of operating parameters by controlling, the plurality of the HVAC devices to produce the outputs using the target thermodynamic states indicated by the candidate set of operating parameters. (see [0021]; Bengea: “In advanced building automation system 10, the higher supervisory level controller 22 is implemented to generate set points for all HVAC actuator control loops. Controller 22 includes schedules based on which set points are generated. For example, when ambient outdoor temperature and .
However, Bengea does not explicitly teach: determine, for each of a plurality of heating, ventilation, air conditioning (HVAC) devices of an energy plant, a flow rate ratio based on a hydraulic resistance value for said each of the plurality of HVAC devices and a summation of the hydraulic resistance values for the plurality of the HVAC devices, the plurality of HVAC devices connected in parallel with each other in a branch such that outputs of the plurality of the HVAC devices combine to form a combined output of the branch; ... on the combined output of the branch ...; … in the combined output of the branch…; … on the combined output of the branch when the outputs of the plurality of the HVAC devices combine according to the flow rates to form the combined output of the branch.
Wang from the same or similar field of endeavor teaches:
determine, for each of a plurality of heating, ventilation, air conditioning (HVAC) devices of an energy plant, a flow rate ratio based on a hydraulic resistance value for said each of the plurality of HVAC devices and a summation of the hydraulic resistance values for the plurality of the HVAC devices (see page 185, left column; Wang teaches equation (11 b) Sz3Q23=Sz123Q2123 where Sz3 is the resistance coefficients (hydraulic resistance values), Q3 is the partial flow rate, S2123 is the total equivalent parallel resistance coefficient of pipe MN consisting of the three chillers, Q123 is the total flow rate of chilled water flowing through the three chillers. Therefore, the ratio of the flow rate based on the resistance coefficients and the total (sum) equivalent parallel resistance coefficient), the plurality of HVAC devices connected in parallel with each other in a branch (see Fig. 1 and page 183, left column; Wang teaches all the chillers are in parallel operating modes. The chilled water pumps or cooling water pumps are also arranged in a parallel manner. See page 182, right column; Wang teaches determining the actual distribution characteristic of water flow rates in multiple parallel chillers) such that outputs of the plurality of the HVAC devices combine to form a combined output of the branch (see page 185, left column; Wang teaches chilled water flowing through the three parallel chillers. See Fig.1 and page 181, left column; Wang teaches multiple parallel chillers are usually used to supply adequate and flexible cooling loads to meet the requirements of air conditioning. Therefore, the cooling loads reads on 'a combined output of the branch'); 
... on the combined output of the branch ... (see page 183, column; Wang teaches a comparison between the experimental data and the modeling results is presented. As such, this study presents a novel method of obtaining the water flow rates of multiple parallel chillers, which can further be used to investigate the energy efficiency of each chiller and the cooling load distribution in the parallel chillers);
… in the combined output of the branch… (see page 183, column; Wang teaches a comparison between the experimental data and the modeling results is presented. As such, this study presents a novel method of obtaining the water flow rates of multiple parallel chillers, which can further be used to investigate the energy efficiency of each chiller and the cooling load distribution in the parallel chillers);
… on the combined output of the branch (see page 183, column; Wang teaches a comparison between the experimental data and the modeling results is presented. As such, this study presents a novel method of obtaining the water flow rates when the outputs of the plurality of the HVAC devices combine according to the flow rates to form the combined output of the branch (see page 185, left column; Wang teaches chilled water flowing through the three parallel chillers. See Fig.1 and page 181, left column; Wang teaches multiple parallel chillers are usually used to supply adequate and flexible cooling loads to meet the requirements of air conditioning. Therefore, the cooling loads reads on 'a combined output of the branch');
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bengea to include Wang’s features of flow rates of gas or liquid through a plurality of the HVAC devices of the energy plant connected in parallel with each other in a branch such that outputs of the plurality of the HVAC devices combine to form a combined output of the branch; ... on the combined output of the branch ...; … in the combined output of the branch…; … on the combined output of the branch when the outputs of the plurality of the HVAC devices combine according to the flow rates to form the combined output of the branch. Doing so would obtain the actual flow rate of chilled water flowing through each chiller in a cooling plant with multiple parallel chillers to improve the efficiency of air conditioning systems in order to minimize monetary cost.

Regarding to Claim 21, the combination of Begea and Wang teaches the limitations as described in claim 1, Begea further teaches wherein the target thermodynamic states of the outputs of the plurality of the HVAC devices and the thermodynamic state (see [0040]; Beagea: “The operating change is maximized by generating inputs (temperature, airflow, actuator positions, etc.) with ranges that span the entire range of each input”. See [0016]; Beagea: “The HVAC control systems utilize measurements from various sensors to generate airflow and temperature levels that provide a desired occupant comfort… The control systems include control variables such as water (cold and hot) flow volume rates, air flow volume rates, and water and air temperatures”. See Fig. 5 and [0036]; Bengea: “optimization algorithm module 524, which generates values of the HVAC actuators and set points by solving an optimization problem formulation which includes the mentioned models, constraints, weather and occupancy forecasts, and control objectives”. That is, the HVAC set points is outputted from the input (temperature, airflow, actuator positions, etc.) reads on ‘the target thermodynamic states of the outputs of the plurality of the HVAC devices’).
Wang further teaches …of the combined output of the branch. (see page 183, column; Wang teaches a comparison between the experimental data and the modeling results is presented. As such, this study presents a novel method of obtaining the water flow rates of multiple parallel chillers, which can further be used to investigate the energy efficiency of each chiller and the cooling load distribution in the parallel chillers)
The same motivation to combine Bengea and Wang set forth for Claim 1 equally applies to Claim 21.

Claims 2-3, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bengea in view of Wang further in view of Wu et al. (US 2006/0036417 A1- hereinafter Wu).
Regarding to Claim 2, the combination of Bengea and Wang teaches the limitations as described in claim 1, Wang further teaches wherein:
the outputs of the plurality of the HVAC devices comprise heated or chilled fluids supplied by the plurality of the HVAC devices (see page 185, left column; Wang teaches chilled water flowing through the three parallel chillers. Therefore, chillers supply the chilled water);
the combined output comprises a combined heated or chilled fluid formed by combining the heated or chilled fluids generated by the plurality of the HVAC devices (see equation (11f) and page 185, left column; Wang teaches the total flow rate (Q123) of chilled water flowing through the three chillers is calculated by the partial flow rates of Q1, Q2, and Q3); and
The same motivation to combine Bengea and Wang set forth for Claim 1 equally applies to Claim 2.
However, it does not explicitly teach the candidate set of operating parameters indicate target supply temperatures for the heated or chilled fluids; the constraint indicates a target temperature for the combined heated or chilled fluid.
Wu from the same or similar field of endeavor teaches:
the candidate set of operating parameters indicate target supply temperatures for the heated or chilled fluids (see [0033]; Wu teaches at step 310, out has reached the target temperature. See [0054]; Wu teaches the optimization program, at step 335, can determine whether the dispense fluid has reached the dispense temperature. Therefore, the set of the process parameters indicate the target temperature for the dispense fluid);
the constraint indicates a target temperature for the combined heated or chilled fluid (see [0060]; Wu teaches the optimization program can change one or more of the process parameters (step 350) until the time to reach the target temperature is below the predefined limit. Therefore, the predefined limit reads on 'the constraint').
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bengea and Wang to include Wu’s features of the candidate set of operating parameters indicate target supply temperatures for the heated or chilled fluids; the constraint indicates a target temperature for the combined heated or chilled fluid. Doing so would do this to the appropriate heat exchanger and flow of cooling/heating fluid through the heat exchanger to reduce an expensive and time consuming process for the supplier.

Regarding to Claim 3, the combination of Bengea and Wang teaches the limitations as described in claim 1, Bengea further teaches wherein generating the candidate set of operating parameters comprises: 
predicting thermal energy loads of the plurality of the HVAC devices predicted to result from operating the energy plant according to the candidate set of operating parameters (see [0026]; Bengea: “to estimate the thermal inertia and the load in a specific zone, the effector commands are either damper and hot/cold position (at the actuator level) or the corresponding set points (supplied air temperature and air mass flow rate). These effectors are coordinated and varied over a period of time (e.g., a few hours) in such a way that the correlation between their values and the resulting zone temperature reveals the sough model parameters.”); and 
adjusting the candidate set of operating parameters to reduce a difference between the predicted thermal energy (see [0050]; Bengea: “At step 428, the prediction model is then run during operation of the component to generate predicted outputs of the component. At step 430, the actual outputs of the component are monitored (e.g., continuously for extended periods of time). At step 432, the predicted outputs are compared with the actual outputs. At step 434, a signal indicative of a component fault is generated if the difference between the predicted component output and the actual component output is greater than a predetermined threshold.” See [0036]; Bengea: “ optimization algorithm module 524, which generates values of the HVAC actuators and set points by solving an optimization problem formulation which includes the mentioned models, constraints, weather and occupancy forecasts, and control objectives”).
Wu from the same or similar field of endeavor teaches: …the predicted thermal energy loads and target thermal energy loads… (see [0054]; Wu teaches for dispense fluid heating, the optimization program can determine if Tout is equal to greater than the dispense temperature (target thermal energy loads));


Regarding to Claim 10, the limitations in this claim is taught by the combination of Bengea, Wang, and Wu as discussed connection with claim 2.

Regarding to Claim 11, the limitations in this claim is taught by the combination of Bengea, Wang, and Wu as discussed connection with claim 3.

Regarding to Claim 18, the limitations in this claim is taught by the combination of Bengea, Wang, and Wu as discussed connection with claim 2.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bengea in view of Wang further in view of Wenzel et al. (US 2015/0316902 A1 - hereinafter Wenzel).
Regarding to Claim 4, the combination of Yasni and Wang teaches the limitations as described in claim 1, Yasni further teaches generating the candidate set of operating parameters comprises:
predicting thermal energy loads of the plurality of the HVAC devices predicted to result from operating the energy plant according to the candidate set of operating parameters (see [0026]; Bengea: “to estimate the thermal inertia and the load in a specific zone, the effector commands are either damper and hot/cold position (at the actuator level) or the corresponding set points (supplied air temperature and air ; and 
adjusting the candidate set of operating parameters (see [0050]; Bengea: “At step 428, the prediction model is then run during operation of the component to generate predicted outputs of the component. At step 430, the actual outputs of the component are monitored (e.g., continuously for extended periods of time). At step 432, the predicted outputs are compared with the actual outputs. At step 434, a signal indicative of a component fault is generated if the difference between the predicted component output and the actual component output is greater than a predetermined threshold.” See [0036]; Bengea: “ optimization algorithm module 524, which generates values of the HVAC actuators and set points by solving an optimization problem formulation which includes the mentioned models, constraints, weather and occupancy forecasts, and control objectives”) 
However, it does not explicitly teach …such that a sum of the predicted thermal energy loads is substantially equal to a target thermal energy load of the branch.
	Wenzel from the same or similar field of endeavor teaches: …such that a sum of the predicted thermal energy loads is substantially equal to a target thermal energy load of the branch. (see [0099]-[0100]; Wenzel teaches about the equation of the equality constraints, where Qp,l,k is the thermal energy load of type p (e.g., hot water, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bengea and Wang to include Wenzel’s features of a sum of the predicted thermal energy loads is substantially equal to a target thermal energy load of the branch. Doing so would determine optimal operating statuses for individual devices within each subplant to serve the thermal energy loads of a building in order to minimize monetary cost.

Regarding to Claim 12, the limitations in this claim is taught by the combination of Bengea, Wang, and Wenzel as discussed connection with claim 4.

Allowable Subject Matter
Claims 6-8, 14-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for allowance of Claim 6 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor enders obvious the recited combination as a whole; including the limitations of wherein the processing circuit is configured to determine whether the sum of the predicted thermal energy loads of the plurality of HVAC devices is substantially equal to the target thermal energy load based on the ratio of the flow rates and outlet temperatures of liquid or gas from the plurality of HVAC devices.
Claim 7 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor enders obvious the recited combination as a whole; including the limitations of wherein the processing circuit is configured to generate the candidate set of operating parameters indicating the outputs of the plurality of the HVAC devices by: generating a matrix including: a first element associated with a first HVAC device of the plurality of the HVAC devices, a second element associated with a second HVAC device of the plurality of the HVAC devices, the first element and the second element disposed in a diagonal direction of the matrix, a third element equal to a negative of the first element, and a fourth element equal to a negative of the second element, the third element and the fourth element disposed in a column direction of the matrix.
The reasons for allowance of Claim 8 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor enders obvious the recited combination as a whole; including the limitations of wherein the processing circuit is configured to generate the candidate set of operating parameters indicating the outputs of the plurality of the HVAC devices by: generating a first vector including outlet temperatures of liquid or gas from the plurality of the HVAC devices; generating a second vector including thermal energy loads of the plurality of the HVAC devices; and performing a least squares optimization of the matrix, the first vector, and the second vector to obtain the candidate set of operating parameters.
The reasons for allowance of Claim 14 are as discussed connection with claim 6.
The reasons for allowance of Claim 15 are as discussed connection with claim 7.

The reasons for allowance of Claim 19 are as discussed connection with claim 7.
The reasons for allowance of Claim 20 are as discussed connection with claim 8.

Response to Arguments
Applicant’s arguments filed 09/15/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the eleventh page of the remarks (numbered as page 20) which recites:
“The combination of Yasni and Wang does not amount to claims 1 and 9. As set forth 
above, Yasni is silent as to determining operating parameters of devices connected in parallel. 
Wang, at best, discloses determining flow rates of devices connected in parallel, but is silent as 
to determining operating parameters indicating target thermodynamic states other than flow rates of the outputs of the plurality of the HVAC devices.”

Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Bengea, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the twelfth page of the remarks (numbered as page 21) which recites:
“However, the cited portion of Wu is silent as to determining flow rates of gas or liquid through HVAC devices connected in parallel with each other, and controlling or configuring the HVAC devices according to the flow rates and a constraint on the output of the branch.”



With respect to applicant’s argument located within the twelfth page of the remarks (numbered as page 21) which recites:
“However, the cited portion of Wenzel is silent as to determining flow rates of gas or liquid through HVAC devices connected in parallel with each other, and controlling or configuring the HVAC devices according to the flow rates and a constraint on the output of the branch.”

Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Bengea, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the thirteenth page of the remarks (numbered as page 22) which recites:
“However, nowhere in Wang does it disclose, teach, or suggest determining a flow rate ratio.”

The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, Wang (equation 11b) discloses Sz3Q23=Sz123Q2123 where Sz3 is the resistance coefficients (hydraulic resistance values), Q3 is the partial flow rate, S2123 is the total equivalent parallel resistance coefficient of pipe MN consisting of the three chillers, Q123 is the total flow rate of chilled water flowing 23/ Q2123 = Sz123/ Sz3 where Q23/ Q2123 is the ratio of the flow rate.

For similar as those presented above with respect to independent claim 1, claims 9 and 17 are rejected in view of the cited references. 

Dependent claims 2-8, 10-16, and 18-21 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117